161 S.W.3d 787 (2004)
357 Ark. 274
LAKE VIEW SCHOOL DISTRICT NO. 25 OF PHILLIPS COUNTY, Arkansas
v.
Governor Mike HUCKABEE et al.
No. 01-836.
Supreme Court of Arkansas.
April 29, 2004.
Lewellen & Associates, by: Roy C. Lewellen, Marianna, AR, for appellant class.
Wilson Law Firm, P.A., by: E. Dion Wilson, for appellant school district.
Mike Beebe, Att'y Gen., by: Timothy Gauger, Ass't Att'y Gen., Little Rock, for appellees.
Matthews, Campbell, Rhoads, McClure, Thompson & Fryauf, P.A., by David R. Matthews, Rogers, AR, for intervenors Rogers and Bentonville Public School Districts.
Friday, Eldredge & Clark, by: Christopher Heller, Little Rock, AR, for intervenor Little Rock School District.
*788 Mitchell, Blackstock, Barnes, Wagoner, Ivers & Sneddon, by: Clayton R. Blackstock and Mark Burnette, Little Rock, AR, for amicus curiae Arkansas Education Association.
Kaplan, Brewer, Maxey & Haralson, P.A., by: Regina Haralson, Little Rock, AR, for amicus curiae Arkansas Public Policy Panel.
PER CURIAM.
The Masters' Report in this matter was filed with this court on April 2, 2004. Pursuant to Ark. R. Civ. P. 53(e)(2), the parties have served written objections to the Report which we have received. Accordingly, we have taken the matter under advisement, as noted in our per curiam of April 2, 2004. Should the parties wish to do so, they may file simultaneous briefs by Thursday, May 13, 2004. No reply briefs will be allowed. The briefs should only address any objection to the Masters' Report already made and filed by that party, including whether or not this court should continue its jurisdiction in the matter. We will also receive requests by any party wishing to participate in oral arguments to be held Thursday, May 20, 2004. Amicus Curiae will not be permitted to participate in oral argument.
IMBER, J., not participating.
Special Justice CAROL DALBY joins.